Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 1 of 8 PageID #: 615



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 ROBERT PUGH III,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    18-CV-1705(EK)(CLP)
                 -against-

 REVERSE MORTGAGE SOLUTIONS,
 et al.,

                         Defendants.

 ------------------------------------x
ERIC KOMITEE, United States District Judge:

            Plaintiff Robert Pugh III, proceeding pro se, asserts

various claims relating to a mortgage on a property owned by

Gladys Pugh.     The operative complaint does not, however,

indicate Mr. Pugh’s relationship to Gladys Pugh, or his

connection to the mortgage or property in question.            Pugh names

as defendants Reverse Mortgage Solutions, Inc. (“RMS”); Jeffrey

P. Baker, (together with RMS, the “RMS Defendants”); Liberty

Home Equity Solutions, Inc.; Michael Kent (together with

Liberty, the “Liberty Defendants”); Shap Acquisition Trust HB1;

Wilmington Savings Fund Society, FSB; and Mark A. Turner, in his

individual capacity and as President of Wilmington.            For the

reasons set forth below, the complaint is dismissed against all

defendants for lack of subject-matter jurisdiction, because Pugh

has not sufficiently alleged that he has standing to pursue his

claims.
Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 2 of 8 PageID #: 616



                                      Background

              Plaintiff filed his initial complaint on March 16,

2018.     ECF No. 1.     In June 2018, Liberty and the RMS defendants

requested a pre-motion conference in anticipation of a motion to

dismiss for lack of subject-matter jurisdiction and for failure

to state a claim upon which relief can be granted.              They

contended, as to jurisdiction, that the complaint alleged no

justiciable case or controversy and that Plaintiff lacked

standing to assert claims on Gladys Pugh’s behalf.              See ECF Nos.

7, 11.     Pugh filed an amended complaint on September 21, 2018,

in which he recited the same allegations but removed various

legal citations he had included in the original complaint.                 See

ECF No. 13.

              On November 27, 2019, Judge DeArcy Hall dismissed the

first amended complaint for lack of subject-matter jurisdiction,

finding that there existed no “justiciable controversy between

the parties.”       See Pugh v. Reverse Mortg. Sols., Inc., No. 18-

CV-01705, 2019 WL 6352465, *2 (E.D.N.Y. Nov. 27, 2019). 1              In her

order, Judge DeArcy Hall noted that “Plaintiff acknowledges that

Defendants have not sought to foreclose on the property subject

to the mortgage at issue, [and] does not suggest that they are




      1   This case was transferred to the undersigned on March 2, 2020.

                                        2
Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 3 of 8 PageID #: 617



likely to do so.”      Id. 2   Given Plaintiff’s pro se status, she

granted him leave to file a second amended complaint.             Id.

            On December 23, 2019, Pugh filed his second amended

complaint (“SAC”), again asserting claims relating to Gladys

Pugh’s mortgage.     The SAC added as defendants Shap Acquisition

Trust Hb, Solutions Inc., Wilmington Savings Fund Society, and

Mark A. Turner.     Apart from the added defendants, the SAC is

substantively identical to the prior complaints.

            The SAC is long and invokes a series of legal

provisions, the relevance of which is unclear.           Pugh does not

label any specific cause of action.         Nevertheless, the Court

discerns the allegation that the Liberty Defendants initiated a

reverse mortgage loan executed by Gladys Pugh in February 2013,




      2
        In February 2019, while this action was pending, the RMS Defendants
filed for bankruptcy in the Southern District of New York. See Bankruptcy
Petition, In re Ditech Holding Corporation, et al., Case No. 19-10412-jlg,
ECF No. 1. Judge DeArcy Hall acknowledged the automatic stay that arose from
that filing: “Pursuant to 11 U.S.C. § 362(a)(1), the filing of a bankruptcy
petition operates as a stay of any judicial action or proceeding against a
debtor that was commenced before the bankruptcy proceedings began. This
matter is therefore stayed until further notice.” Docket Entry dated
February 26, 2019. It is not immediately clear from the record whether the
automatic stay still remains in effect in the Southern District. The
automatic stay does not, however, operate to deprive a district court of the
power to dismiss a complaint for lack of subject matter jurisdiction, as
Judge DeArcy Hall did with the first amended complaint and I do now with the
SAC. See, e.g., MTGLQ Investors, L.P. v. Guire, 286 F. Supp.2d 561, 563 (D.
Md. 2003) (joining “other courts that have considered the issue in concluding
that dismissing or transferring the case on jurisdictional grounds does not
constitute a prohibited ‘continuation’ of the action under [the automatic
stay provision in] § 362”); In the Matter of Federal Press Co., 117 B.R. 942,
950 (N.D. Ind. 1989) (ordering a transfer of venue notwithstanding the
bankruptcy stay).



                                      3
Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 4 of 8 PageID #: 618



secured by her property.       SAC at 13.    Pugh alleges that this

mortgage loan was the product of fraud.          Id. at 10, 21.     In

particular, he contests the validity of certain assignments and

transfers of ownership of that reverse mortgage, claiming that

the Defendants fraudulently concealed facts relating to the

transfer and assignment contracts, among other things.            Id. at

10, 26.

            Plaintiff seeks to cancel the mortgage to preemptively

invalidate any potential foreclosure.         Pugh also seeks

$13,000,000 in damages, and an order that all “mortgage(s) [be]

cleared.”    Id. at 26.    In addition, on March 12, 2020, Plaintiff

filed a document entitled “Motion for Judgment on the Pleadings

Pursuant to F.R.C.P. 12(C).”        ECF No. 32.

            The Liberty Defendants move to dismiss, arguing that

(a) Plaintiff lacks standing because the SAC does not allege a

concrete and particularized injury-in-fact, as required by

Article III of the U.S. Constitution; and (b) the SAC fails to

meet the pleading standard in Rule 8 of the Federal Rules of

Civil Procedure.     Liberty Defendants’ Brief at 1, ECF No. 31.

                                    Discussion

            “A case is properly dismissed for lack of subject

matter jurisdiction under Rule 12(b)(1) when the district court

lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

                                      4
Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 5 of 8 PageID #: 619



The plaintiff bears the burden of establishing by a

preponderance of the evidence that subject-matter jurisdiction

exists.    Id.   “In reviewing a Rule 12(b)(1) motion to dismiss,

the court ‘must accept as true all material factual allegations

in the complaint, but [the court is] not to draw inferences from

the complaint favorable to plaintiff[].’”          Tiraco v. New York

State Bd. of Elections, 963 F. Supp. 2d 184, 190 (E.D.N.Y. 2013)

(quoting J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107,

110 (2d Cir. 2004)).

            In addressing the Liberty Defendants’ motion, the

Court is mindful that Plaintiff is proceeding pro se and that

his submissions should be held “to less stringent standards than

formal pleadings drafted by lawyers.”         Hughes v. Rowe, 449 U.S.

5, 9 (1980) (per curiam).       However, the Plaintiff’s pro se

status “does not exempt [him] from compliance with relevant

rules of procedural and substantive law.”          Traguth v. Zuck, 710

F.2d 90, 95 (2d Cir. 1983).

            Plaintiff lacks Article III standing to pursue his

claims because he has not alleged an injury-in-fact.            Article

III standing “is the threshold question in every federal case,

determining the power of the court to entertain the suit.”

Warth v. Seldin, 422 U.S. 490, 498 (1975).          To establish Article

III standing, a plaintiff must establish the following three

elements: (1) injury-in-fact, meaning “an actual or imminent”

                                      5
Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 6 of 8 PageID #: 620



and “concrete and particularized” harm to a “legally protected

interest”; (2) causation of the injury; and (3) redressability.

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).

            The Liberty Defendants’ standing challenge focuses on

the first element, the existence of a cognizable injury-in-fact.

A plaintiff must allege an injury that is more than speculative;

allegations of merely “conjectural or hypothetical” harm do not

suffice.    Lujan, 504 U.S. at 560 (internal quotations omitted);

see also United States v. Probber, 170 F.3d 345, 349 (2d Cir.

1999) (plaintiff lacked standing when “injuries [were] too

speculative to satisfy the case-or-controversy requirement of

Article III”).     Moreover, as a general rule, a plaintiff “must

assert his own legal rights and interests, and cannot rest his

claim to relief on the legal rights or interests of third

parties.”    Warth, 422 U.S. at 499.

            Here, Pugh is (once again) requesting that the Court

prevent a hypothetical, future foreclosure on a mortgage to

which he has not alleged he is a party.          He has not alleged what

his relationship to Gladys Pugh is, nor told us anything about

his connection to the mortgage in question or the property to

which it is attached.      There are limited instances in which a

plaintiff can sue to vindicate the rights of third parties.             In

Kowalski v. Tesmer, 543 U.S. 125, 129–30 (2004), for example,

the Supreme Court held that a litigant can sue for injury to

                                      6
Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 7 of 8 PageID #: 621



another, in certain circumstances, if he demonstrates

(1) “closeness” to the third party and (2) a “hindrance” to the

third party’s ability to bring suit.         But Plaintiff has not

alleged such closeness, nor the existence of any hindrance to

Gladys Pugh’s ability to vindicate her own rights.

            Because Pugh has not alleged that he has suffered

(personally) any injury-in-fact, the case must be dismissed

under Rule 12(b)(1). 3

                                    Conclusion

            For the foregoing reasons, the Liberty Defendants’

motion to dismiss is granted.        The Second Amended Complaint is

dismissed without prejudice for lack of jurisdiction.

Plaintiff’s motion for judgment on the pleadings under Fed. R.

Civ. P. 12(c) is also denied for lack of jurisdiction.

            Given his pro se status, the Court will afford

Mr. Pugh one more opportunity to properly invoke this Court’s

jurisdiction.     Plaintiff has thirty days to amend his complaint.

The next amended complaint, if Plaintiff chooses to file one,

should state specifically what Mr. Pugh’s relationship is to

Gladys Pugh, why he believes that he will suffer (personally) an

imminent injury-in-fact in connection with her reverse mortgage,

and why it is that he his acting on Ms. Pugh’s behalf (if that



      3Plaintiff’s motion for judgment on the pleadings under Fed. R. Civ. P.
12(c), too, fails for lack of jurisdiction.

                                      7
Case 1:18-cv-01705-EK-CLP Document 37 Filed 03/23/21 Page 8 of 8 PageID #: 622



is indeed the case).      In the event the Plaintiff files an

additional complaint, this Court can ascertain the continuing

applicability (if any) of the automatic stay entered in the RMS

Defendants’ Chapter 11 proceeding at that time.



            SO ORDERED.




                                    _/s Eric Komitee____________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      March 23, 2021
            Brooklyn, New York




                                      8
